DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 22-33, a combination of limitations that “a geographical location system antenna mounted between the first monocone antenna and the second monocone … antenna, wherein a central axis of the first monocone antenna is at an angle in an angle in a range of substantially 70 degrees to substantially 110 degrees with respect to a central axis of the second monocone antenna.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 34, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 35-39, a combination of limitations that “mounting a first monocone antenna and a second monocone antenna on a base structure, wherein a central axis of the first monocone antenna is at an angle in a range of substantially 70 degrees to substantially 110 degrees with respect to a central axis of the second monocone antenna; and forming an antenna system by mounting a geographical location system antenna between the first monocone antenna and the second monocone antenna.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 40, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, a combination of limitations that “two monocone antennas mounted on the base structure; and a geographical location system antenna mounted between the two monocone antennas.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845